Exhibit 10.1

 

TRANSITION AGREEMENT AND RELEASE

This Transition Agreement and Release (“Agreement”) is made by and between
Matthew Scribner (“Employee”) and Inogen, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

WHEREAS, Employee has been employed at-will by the Company pursuant to that
certain Amended and Restated Employment Agreement dated October 1, 2013 (the
“Employment Agreement”);

WHEREAS, Employee has most recently served as the Company’s Executive Vice
President of Operations;

WHEREAS, Employee signed an At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement with the Company on January 16,
2017 (the “Confidentiality Agreement”);

WHEREAS, the Company previously granted Employee certain Company equity awards
to acquire shares of the Company’s common stock that remain outstanding as set
forth on Schedule A hereto (the “Equity Awards”), subject to the terms and
conditions of the applicable Company equity incentive plans  and the
corresponding equity grant agreements (collectively, the “Stock Agreements”);

WHEREAS, the Parties have mutually agreed that Employee will resign as Executive
Vice President of Operations, with such resignation intended to be effective no
later than September 17, 2018 (the “Resignation Date”);

WHEREAS, the Parties desire for Employee to continue at-will employment with the
Company, including in a transitional role following the Resignation Date
pursuant to the terms of this Agreement, with such transitional employment
ending no later than January 2, 2019 (such actual final day of Employee’s
employment with the Company, whether January 2, 2019 or earlier, the
“Termination Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

COVENANTS

1.Consideration.  In consideration of (i) Employee’s execution of this Agreement
and the Supplemental Release attached hereto as Exhibit 1 and (ii) Employee’s
fulfillment of all its and their terms and conditions, as applicable; and
further provided that Employee does not revoke the Agreement or the Supplemental
Release as provided below, the Company agrees as follows:

a.Supplemental Release.  In exchange for the separation benefits as set forth in
this Section 1 and any continued employment and related pay and benefits from
the date hereof and into the Transition Period (as defined below), Employee
agrees to execute, within twenty-one (21) days after the Termination Date, a
Supplemental Release Agreement in the form attached hereto as Exhibit 1 (the
“Supplemental Release”), which will bridge the gap and cover the time period
from the Effective Date of this Agreement through the Supplemental Release
Effective Date (as defined in the Supplemental Release);

 

--------------------------------------------------------------------------------

 

provided, however, that the Parties agree to modify the Supplemental Release to
comply with any new laws that may become applicable.  Employee’s failure to
timely execute the Supplemental Release shall be deemed to constitute a failure
to comply with the material terms and conditions of this Agreement.

b.Salary Continuation.  Subject to Section 1(f)(iii) below, the Company agrees
to pay Employee a total of Three Hundred and Three Thousand Dollars
($303,000.00), at the rate of Eleven-Thousand Six Hundred Fifty Three Dollars
and Eighty-Five Cents ($11,653.85) per bi-weekly pay period, less applicable
withholdings, for one (1) year beginning on the later of (i) the Company’s first
regular payroll date that occurs on or after the sixtieth (60th) day following
the Termination Date or (ii) the Company’s first regular payroll date that
occurs at least ten (10) business days following the Supplemental Release
Effective Date (as defined in the Supplemental Release attached hereto as
Exhibit 1).

c.COBRA Reimbursement.  Subject to Section 1(f)(iii) below, the Company shall
reimburse Employee for the premium payments Employee makes for healthcare
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), less the amount that Employee was required to pay for
Company-sponsored healthcare premiums as of the Termination Date, for a period
of up to eighteen (18) months, or until Employee is eligible for health
insurance coverage through another employer, whichever occurs first, provided
Employee timely elects and pays and remains eligible for continuation coverage
pursuant to COBRA, within the time period prescribed pursuant to COBRA.  COBRA
reimbursements shall be made by the Company to Employee consistent with the
Company’s normal expense reimbursement policy, provided that Employee submits
documentation to the Company substantiating Employee’s payments for COBRA
coverage. Notwithstanding the preceding, if the Company determines in its sole
discretion that it cannot provide COBRA reimbursement benefits without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company will instead provide the
Employee a taxable payment in an amount equal to the monthly COBRA premium that
Employee would be required to pay to continue Employee’s group health coverage
in effect on the date of termination of employment (which amount will be based
on the premium for the first month of COBRA coverage), less the amount that
Employee was required to pay for Company-sponsored healthcare premiums as of the
Termination Date, which payments will be made regardless of whether the Employee
elects or continues to remain eligible for COBRA continuation coverage and will
commence in the month following the month of the Termination Date and continue
for eighteen (18) months following the Termination Date.

d.2018 Bonus Opportunity.  Regardless of when the Termination Date occurs, but
subject to Section 1(f)(iii) below, the Company shall pay to Employee the full
achieved amount of Employee’s Annual Bonus (as defined in the Employment
Agreement) corresponding to fiscal year 2018 (the “2018 Bonus”), which shall
range from Zero Dollars ($0) to no more than Two Hundred and Forty-Two Thousand
Four Hundred Dollars ($242,400.00), depending on achievement of Company
financial targets as established in the Company’s Management Incentive Plan, as
determined in the Company’s discretion.  The 2018 Bonus will be paid, less
applicable withholdings, on or after such date that annual bonuses are paid to
other senior executives of the Company, but not later than March 15, 2019.  

e.Cash Bonus.  Subject to Section 1(f)(iii) below, Employee will receive a lump
sum cash payment equal to the aggregate value of the shares of the Company’s
common stock subject to any Company performance-based equity award held by
Executive as of the Termination Date that otherwise would have vested based on
actual achievement of the applicable performance metrics for 2018 as determined
by the Company’s compensation, nominating, and governance committee of its board
of directors (the “Committee”) had Employee remain employed with the Company
through the “Vesting Date” (as defined in the applicable award agreement) that
immediately follows the Committee’s certification of the 2018 performance
metrics (the “Additional Bonus”).  The Additional Bonus will be paid, less
applicable withholding, within 10 business days of the date the Committee
certifies the achievement of the 2018 performance metrics, but not later than
March 15, 2019.

 

--------------------------------------------------------------------------------

 

f.Transition Period.

i.The Company agrees to allow Employee to remain employed with the Company on an
at-will basis as a transitional employee through the Transition Period (as
defined below).  Employee acknowledges that the Company agrees to continue to
employ Employee on such basis no later than January 2, 2019 (the period between
September 17, 2018 and the Termination Date, the “Transition Period”).  Employee
acknowledges that his employment with the Company, if it does not end earlier,
will terminate on January 2, 2019.  During the Transition Period, Employee will
perform transition services as reasonably requested by the Company, including,
but not limited to, assisting with the transition of his duties to other Company
personnel, including any relevant replacement, and answering questions related
thereto, as well as other duties relating to his prior role with and transition
out of the Company.  The Company will continue to pay Employee’s current base
salary as in effect August 27, 2018, until the Termination Date, less applicable
withholdings, payable in accordance with the Company’s regular payroll
practices, and Employee’s other benefits shall remain in force and effect during
the Transition Period, except as required by the Company’s applicable policies
and plans.

ii.In the event that the Company were to terminate Employee’s employment before
or during the Transition Period without Cause (as defined in the Employment
Agreement), then the effective date of that separation will constitute the
Termination Date, and all of the severance benefits above will be triggered,
subject to the terms and conditions in this Transition Agreement, including the
obligation to sign the Supplemental Release.

iii.In the event that the Company were to terminate Employee’s employment before
or during the Transition Period with Cause (as defined in the Employment
Agreement) or if Employee were to resign before or during the Transition Period
(other than a mutually agreed to resignation), then the Employee would not be
entitled to the severance benefits set forth under this Section 1, but still
agrees to sign and abide by the Supplemental Release as set forth above.  

g.At-Will Employment.  Employee will remain an at-will employee through the
Transition Period, meaning either he or the Company may terminate his employment
at any time throughout the Transition Period for any reason or no reason, with
or without notice. Employee will be entitled to continued salary payments and
benefits only through the actual Termination Date and no later.  Employee agrees
to resign from employment with the Company effective immediately upon commencing
other employment.

h.General.  Employee acknowledges that without this Agreement and, as
applicable, the Supplemental Release, Employee is otherwise not entitled to the
consideration listed in this Section 1.  Employee further specifically
acknowledges and agrees that the consideration provided to Employee hereunder
fully satisfies any obligation that the Company would have had to pay Employee
severance pursuant to the Employment Agreement or any other agreement with the
Company.  Further, as set forth above, Employee understands and agrees that if
he is terminated for Cause (as defined in the Employment Agreement) or if
Employee were to resign (other than a mutually agreed to resignation), he will
not be entitled to the severance benefits set forth under this Section 1.

2.Resignation as Officer, Director, and Manager.  Employee represents and
warrants that he has resigned as an officer of the Company and all subsidiaries
effective as of the Resignation Date, by submitting to the Company’s Board of
Directors a signed notice of resignation in the form attached hereto as Exhibit
2.

3.Stock.  The Parties agree that vesting of the Equity Awards will continue only
until the Termination Date in accordance with the terms and conditions of the
Stock Agreements, and any unvested shares subject to the Equity Awards
immediately will revert to the Plan on that date, including all shares subject
to performance-based Equity Awards.  The exercise of Employee’s vested options
shall continue to

 

--------------------------------------------------------------------------------

 

be governed by the terms and conditions of the Stock Agreements and, if not
exercised within the time period set forth in the applicable Stock Agreements,
the shares subject to such vested options will be forfeited.

4.Benefits.  Employee’s health insurance benefits shall cease on the last day of
the month in which the Termination Date occurs, subject to Employee’s right to
continue Employee’s health insurance under COBRA.  Employee’s participation in
all benefits and incidents of employment, including, but not limited to, vesting
in stock options, and the accrual of bonuses, vacation, and paid time off, will
have ceased as of the Termination Date.

5.Payment of Salary and Receipt of All Benefits.  Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company and its agents have paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, notice periods, premiums, leaves, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Employee.  Except as set forth in Section 27
below, Employee acknowledges that this Agreement and the Supplemental Release
fully supersedes and replaces the Employment Agreement, and that Employee is not
entitled to any of the severance benefits thereunder.

6.Release of Claims.  Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Employee, on Employee’s own behalf and on behalf of Employee’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:

a.any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship,
including any claims under the Employment Agreement;

b.any and all claims relating to, or arising from, Employee’s right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

c.any and all claims under the law of any jurisdiction, including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;

d.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Rehabilitation Act of 1973, the Americans with
Disabilities Act of 1990, the Equal Pay Act, the Fair Labor Standards Act, the
Fair Credit Reporting Act, the Age Discrimination in Employment Act of 1967, the
Older Workers

 

--------------------------------------------------------------------------------

 

Benefit Protection Act, the Employee Retirement Income Security Act of 1974, the
Worker Adjustment and Retraining Notification Act, the Family and Medical Leave
Act, the Immigration Reform and Control Act, the National Labor Relations Act,
the California Family Rights Act, the California Labor Code, the California
Workers’ Compensation Act, and the California Fair Employment and Housing Act;

e.any and all claims for violation of the federal or any state constitution;

f.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g.any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h.any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including any Protected Activity (as defined below). Any and all
disputed wage claims that are released herein shall be subject to binding
arbitration in accordance with Section 19, except as required by applicable law.
This release does not extend to any right Employee may have to unemployment
compensation benefits or workers’ compensation benefits.

7.Acknowledgment of Waiver of Claims under ADEA.  Employee understands and
acknowledges that Employee is waiving and releasing any rights Employee may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that this
waiver and release is knowing and voluntary.  Employee understands and agrees
that this waiver and release does not apply to any rights or claims that may
arise under the ADEA after the Effective Date of this Agreement.  Employee
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Employee was already
entitled.  Employee further understands and acknowledges that Employee has been
advised by this writing that: (a) Employee should consult with an attorney prior
to executing this Agreement; (b) Employee has twenty-one (21) days within which
to consider this Agreement; (c) Employee has seven (7) days following Employee’s
execution of this Agreement to revoke this Agreement; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law.  In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that Employee has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.  Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date.  The Parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period.

8.Unknown Claims. Employee acknowledges that Employee has been advised to
consult with legal counsel and is familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN

 

--------------------------------------------------------------------------------

 

BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any other statute or common law
principles of similar effect.

9.No Pending or Future Lawsuits.  Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other
Releasees.  Employee also represents that Employee does not intend to bring any
claims on Employee’s own behalf or on behalf of any other person or entity
against the Company or any of the other Releasees.

10.Application for Employment.  Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company.  

11.Cooperation.  Employee agrees to provide reasonable cooperation and
assistance with the Company in connection with the defense or prosecution of any
claim that may be made against or by the Company, any subpoena that may be
issued to or by the Company, or any ongoing or future investigation or dispute
or claim of any kind involving the Company, including any proceeding before any
arbitral, administrative, judicial, legislative, or other body or agency,
including testifying in any proceeding to the extent such claims, investigations
or proceedings relate to services performed or required to be performed by
Employee, pertinent knowledge possessed by Employee, or any act or omission by
Employee.  Employee will also perform all acts and execute and deliver any
documents that may be reasonably necessary to carry out the provisions of this
Section.  Employee also agrees to provide reasonable cooperation and assistance
to the Company in the resolution of any matters in which Employee was involved
during the course of his employment with the Company or about which he has
personal knowledge.  Employee understands and agrees that Employee is not
entitled to additional compensation, beyond the severance benefits under
Section 1, for providing the limited cooperation and transition assistance set
forth herein.

12.Trade Secrets and Confidential Information/Company Property.  Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
non-solicitation of the Company’s employees.  Employee agrees that the above
reaffirmation and agreement with the Confidentiality Agreement shall constitute
a new and separately enforceable agreement to abide by the terms of the
Confidentiality Agreement, entered and effective as of the Effective
Date.  Employee specifically acknowledges and agrees that any violation of the
restrictive covenants in the Confidentiality Agreement shall constitute a
material breach of this Agreement.  Employee’s signature below constitutes
Employee’s certification under penalty of perjury that Employee has returned all
documents and other items provided to Employee by the Company, developed or
obtained by Employee in connection with Employee’s employment with the Company,
or otherwise belonging to the Company, including, but not limited to, all
passwords to any software or other programs or data that Employee used in
performing services for the Company (collectively, “Company Property”), except
as specifically authorized by the Company as necessary for Employee’s employment
during the Transition Period (and, to the extent so authorized, Employee agrees
to return all Company Property to the Company immediately upon the Termination
Date). Nothing in this Section 12 or the Confidentiality Agreement shall be
interpreted to limit Employee’s rights under Section 22 below.

13.No Cooperation.  Subject to Section 22 below governing Protected Activity,
Employee agrees that Employee will not knowingly encourage, counsel, or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so or as related

 

--------------------------------------------------------------------------------

 

directly to the ADEA waiver in this Agreement.  Employee agrees both to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of its receipt, a copy of such
subpoena or other court order.  If approached by anyone for counsel or
assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Employee shall state no more than that Employee cannot provide counsel or
assistance.

14.Nondisparagement.  Subject to Section 22 below governing Protected Activity,
Employee agrees to refrain from any disparagement, defamation, libel, or slander
of any of the Releasees, and agrees to refrain from any tortious interference
with the contracts and relationships of any of the Releasees.  Employee shall
direct any inquiries by potential future employers to the Company’s human
resources department, which shall use its best efforts to provide only the
Employee’s last position and dates of employment.

15.Breach.  In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement or the Supplemental Release by Employee, unless such breach
constitutes a legal action by Employee challenging or seeking a determination in
good faith of the validity of the waiver herein under the ADEA, or of any
provision of the Confidentiality Agreement shall entitle the Company immediately
to recover and/or cease providing the consideration provided to Employee under
this Agreement and/or the Supplemental Release to the maximum extent permitted
by law, and to obtain damages, except as provided by law; provided, however,
that the Company shall not recover One Hundred Dollars ($100) of the
consideration already paid pursuant to this Agreement, and such amount shall
serve as full and complete consideration for the promises and obligations
assumed by Employee, and any services performed by Employee, under this
Agreement, the Supplemental Release, and the Confidentiality Agreement.

16.No Admission of Liability.  Employee understands and acknowledges that this
Agreement and the Supplemental Release each constitute a compromise and
settlement of any and all actual or potential disputed claims by Employee.  No
action taken by the Company hereto, either previously or in connection with this
Agreement or the Supplemental Release, shall be deemed or construed to be (a) an
admission of the truth or falsity of any actual or potential claims or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Employee or to any third party.

17.Nonsolicitation.  Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.

18.Costs.  The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement and the
Supplemental Release.

19.ARBITRATION.  EXCEPT AS PROHIBITED BY LAW, THE PARTIES AGREE THAT ANY AND ALL
DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION,
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR THE TERMS THEREOF, OR ANY OF THE
MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION UNDER THE FEDERAL
ARBITRATION ACT (THE “FAA”) AND THAT THE FAA, INCLUDING ITS PROCEDURAL
PROVISIONS FOR COMPELLING ARBITRATION, SHALL GOVERN AND APPLY TO THIS
ARBITRATION AGREEMENT (INCLUDING COMPELLING ARBITRATION IN STATE OR FEDERAL
COURT) WITH FULL FORCE AND EFFECT. YOU AGREE THAT, TO THE FULLEST EXTENT
PERMITTED BY LAW, YOU MAY BRING ANY SUCH ARBITRATION PROCEEDING ONLY IN YOUR
INDIVIDUAL CAPACITY. ANY ARBITRATION WILL OCCUR IN SANTA BARBARA COUNTY,
CALIFORNIA, BEFORE JAMS, PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES &
PROCEDURES (“JAMS RULES”), EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION. THE
PARTIES AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS
BROUGHT BY ANY PARTY TO THE

 

--------------------------------------------------------------------------------

 

ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION, AND
MOTIONS TO DISMISS AND DEMURRERS, APPLYING THE STANDARDS SET FORTH UNDER THE
CALIFORNIA CODE OF CIVIL PROCEDURE. THE PARTIES AGREE THAT THE ARBITRATOR SHALL
ISSUE A WRITTEN DECISION ON THE MERITS. THE PARTIES ALSO AGREE THAT THE
ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE
LAW, AND THAT THE ARBITRATOR MAY AWARD ATTORNEYS’ FEES AND COSTS TO THE
PREVAILING PARTY, WHERE PERMITTED BY APPLICABLE LAW.  THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE DECISION OF THE ARBITRATOR
SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE
PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. I UNDERSTAND THAT THE PARTIES TO THE ARBITRATION SHALL EACH
PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY
SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED,
HOWEVER, THAT THE ARBITRATOR MAY AWARD ATTORNEYS’ FEES AND COSTS TO THE
PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
SECTION CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT IN THIS SECTION SHALL GOVERN.

20.Tax Consequences.  The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on Employee’s behalf under the terms of this
Agreement.  Employee agrees and understands that Employee is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon.  Employee further agrees to indemnify and hold the
Releasees harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Employee’s
failure to pay or delayed payment of, federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs.

21.Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement and the Supplemental Release.  Each Party
warrants and represents that there are no liens or claims of lien or assignments
in law or equity or otherwise of or against any of the claims or causes of
action released herein.

22.Protected Activity Not Prohibited.  Employee understands that nothing in this
Agreement or in the Supplemental Release shall in any way limit or prohibit
Employee from engaging in any Protected Activity. For purposes of this
Agreement, “Protected Activity” shall mean filing a charge, complaint, or report
with, or otherwise communicating, cooperating, or participating in any
investigation or proceeding that may be conducted by, any federal, state or
local government agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational

 

--------------------------------------------------------------------------------

 

Safety and Health Administration, and the National Labor Relations Board
(“Government Agencies”). Employee understands that in connection with such
Protected Activity, Employee is permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, Employee agrees
to take all reasonable precautions to prevent any unauthorized use or disclosure
of any information that may constitute Company confidential information under
the Confidentiality Agreement to any parties other than the Government Agencies.
Employee further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications or attorney
work product. Any language in the Confidentiality Agreement regarding Employee’s
right to engage in Protected Activity that conflicts with, or is contrary to,
this paragraph is superseded by this Agreement. In addition, pursuant to the
Defend Trade Secrets Act of 2016, Employee is notified that an individual will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (a) is made in confidence to a
federal, state, or local government official (directly or indirectly) or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (b) is made in a complaint or other document filed in a
lawsuit or other proceeding, if (and only if) such filing is made under seal. In
addition, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.  Finally, nothing in this Agreement or in the Supplemental Release
constitutes a waiver of any rights Employee may have under the Sarbanes-Oxley
Act or Section 7 of the National Labor Relations Act.

23.No Representations.  Employee represents that Employee has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement.  Employee has not relied upon
any representations or statements made by the Company that are not specifically
set forth in this Agreement.

24.Section 409A.  It is intended that this Agreement comply with, or be exempt
from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A. Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. 
The Company and Employee will work together in good faith to consider either (i)
amendments to this Agreement; or (ii) revisions to this Agreement with respect
to the payment of any awards, which are necessary or appropriate to avoid
imposition of any additional tax or income recognition prior to the actual
payment to Employee under Section 409A. In no event will the Releasees reimburse
Employee for any taxes that may be imposed on Employee as a result of Section
409A.

25.Severability.  In the event that any provision or any portion of any
provision hereof or in the Supplemental Release, or any surviving agreement made
a part hereof or thereof, becomes or is declared by a court of competent
jurisdiction or arbitrator to be illegal, unenforceable, or void, this Agreement
and the Supplemental Release, as applicable, shall continue in full force and
effect without said provision or portion of provision.

26.Attorneys’ Fees.  Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement and/or in the Supplemental Release, the prevailing
Party shall be entitled to recover its costs and expenses, including the costs
of mediation, arbitration, litigation, court fees, and reasonable attorneys’
fees incurred in connection with such an action.

27.Entire Agreement.  This Agreement together with the Supplemental Release
represents the entire agreement and understanding between the Company and
Employee concerning the subject matter of this Agreement and the Supplemental
Release, as applicable, and Employee’s employment with and

 

--------------------------------------------------------------------------------

 

separation from the Company and the events leading thereto and associated
therewith, and supersedes and replaces any and all prior agreements and
understandings concerning the subject matter of this Agreement and Employee’s
relationship with the Company, including the Employment Agreement, but with the
exception of the Confidentiality Agreement, the Stock Agreements, that certain
October 11, 2013 Indemnification Agreement between the Company and Employee,
Section 22 of the Employment Agreement, and the definition of “Cause” in the
Employment Agreement.

28.No Oral Modification.  This Agreement and the Supplemental Release may only
be amended in a writing signed by Employee and the Company’s Chief Executive
Officer.

29.Governing Law.  This Agreement and the Supplemental Release shall be governed
by the laws of the State of California, without regard for choice-of-law
provisions.  Employee consents to personal and exclusive jurisdiction and venue
in the State of California.

30.Effective Date.  Employee understands that this Agreement shall be null and
void if not executed by Employee within the twenty-one (21) day period set forth
under Section 6 above.  Each Party has seven (7) days after that Party signs
this Agreement to revoke it.  This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
the Parties and has not been revoked by either Party before that date (the
“Effective Date”).

31.Counterparts.  This Agreement and the Supplemental Release may be executed in
counterparts and by facsimile, and each counterpart and facsimile shall have the
same force and effect as an original and shall constitute an effective, binding
agreement on the part of each of the undersigned.

32.Voluntary Execution of Agreement.  Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees.  Employee acknowledges that:

(a)Employee has read this Agreement;

 

(b)

Employee has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Employee’s own choice or has elected not to
retain legal counsel;

 

(c)

Employee understands the terms and consequences of this Agreement and of the
releases it contains; and

 

(d)

Employee is fully aware of the legal and binding effect of this Agreement.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

 

MATTHEW SCRIBNER, an individual

 

 

 

 

 

Dated:

September 14, 2018

 

/s/ Matthew Scribner

 

 

 

Matthew Scribner

 

 

 

 

 

 

 

 

INOGEN, INC.

 

 

 

 

 

Dated:

September 14, 2018

 

By:

/s/ Scott Wilkinson

 

 

 

 

Scott Wilkinson

 

 

 

 

President & CEO

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule A

SUMMARY OF OUTSTANDING EQUITY AWARDS


Date of Grant

Type of Grant

Number of Unvested Shares as of 9/17/2018

(assuming continued employment through such date)

Number of Shares Vested and Exercisable as of 9/17/2018

(assuming continued employment through such date)

Number of Unvested Shares as of 1/2/2019 (assuming continued employment through
such date)

Number of Shares Vested and Exercisable as of 1/2/2019 (assuming continued
employment through such date)

Exercise Price per Share

March 28, 2012

Incentive Stock Options

0

5,6831

0

02

$ 0.81

Oct. 10, 2013

Incentive Stock Options

0

33,547

0

33,2303

$ 8.37

April 1, 2014

Incentive Stock Options

0

9,904

0

9,904

$ 16.62

May 15, 2015

Incentive Stock Options

2,594

742

1,552

1,784

$ 38.54

May 12, 2016

Incentive Stock Options

2,262

0

2,2,62

0

$ 44.19

April 1, 2014

Nonqualified Stock Options

0

41,626

0

41,626

$ 16.62

May 15, 2014

Nonqualified Stock Options

5,740

40,924

2,615

44,049

$ 38.54

May 12, 2016

Nonqualified Stock Options

18,752

29,166

14,405

33,333

$ 44.19

May 11, 2017

Restricted Stock Award -PB

1,420

0

1,420

0

n/a

May 11, 2017

Restricted Stock Award -TB

1,5984

0

1,4655

0

n/a

March 2, 2018

Restricted Stock Award -PB

921

0

9210

0

n/a

March 2, 2018

Restricted Stock Award -TB

614

0

6140

0

n/a




 

1 

The 2,000 shares scheduled for sale on 9/17/2018 have been pre-deducted from
this number.

2 

The 2,000 shares scheduled for sale on 9/17/2018, 10/16/2018, 11/19/2018 and
1,683 shares scheduled for sale on 12/18/2018have been pre-deducted from this
number.

3 

The 317 shares scheduled for sale on shares scheduled for sale on 12/18/2018
have been pre-deducted from this number.

4 

This assumes 533 shares vesting on 9/1/2018 have been issued and pre-deducted
from this number.

5 

This assumes 533 shares vesting on 9/1/2018 and 133 shares vesting on 12/1/2018
have been issued and pre-deducted from this number.

 

--------------------------------------------------------------------------------

 

Exhibit 1

SUPPLEMENTAL RELEASE AGREEMENT

This Supplemental Release Agreement (“Supplemental Release”) is made by and
between Matthew Scribner (“Employee”) and Inogen, Inc. (the “Company”) (jointly
referred to as the “Parties” and individually referred to as a “Party”).

1.Consideration; Acknowledgment of Receipt of All Compensation.  In
consideration for the severance payments and benefits in Section 1 of the
Transition Agreement and Release, to which this Supplemental Release was
attached as an exhibit (the “Transition Agreement”), including, without
limitation, any continued employment and related pay and benefits before and/or
during the Transition Period (as defined in the Transition Agreement) and other
good and valuable consideration, the sufficiency of which the Parties have
agreed to, Employee hereby extends his release and waiver of claims in Sections
6, 7, and 8 of the Transition Agreement to any claims that may have arisen
between the Effective Date (as such term is defined in the Transition Agreement)
and the Supplemental Release Effective Date, as defined below.  Employee
acknowledges and represents that, other than the consideration set forth in
Sections 1(b) through 1(e) of the Transition Agreement, the Company has paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, stock, stock options, vesting,
and any and all other benefits and compensation due to Employee.

2.Incorporation of Terms of Transition Agreement.  The undersigned Parties
further acknowledge that the terms of the Transition Agreement shall apply to
this Supplemental Release and are incorporated herein to the extent that they
are not inconsistent with the express terms of this Supplemental Release.

3.Return of Property.  Employee’s signature below constitutes Employee’s
certification under penalty of perjury that Employee has returned all documents
and other items provided to Employee by the Company, developed or obtained by
Employee in connection with Employee’s employment with the Company, or otherwise
belonging to the Company (whether physical, electronic, or otherwise), including
but not limited to any computer, laptop, tablet, mobile phone, or other device;
remote access device; security badge or other access device or mechanism; hard
drive, thumb drive, or other storage device; garage pass; or any other hardware,
software, or other item of Company property, as well as all passwords to any
software or other programs or data that Employee used in performing services for
the Company; and Employee further certifies that Employee has searched all of
his physical and electronic property for Company property and information and
that Employee has not retained, and has returned to the Company, any Company
property or information (including any electronic or archival copies that may be
incidentally retained).

4.Supplemental Release Effective Date. Employee understands that this Agreement
shall be null and void if not executed by Employee within twenty-one (21) days
following the Termination Date (as defined in the Transition
Agreement).  Employee shall have seven (7) days after he signs this Agreement to
revoke it. This Supplemental Release will become effective on the eighth (8th)
day after Employee signs this Supplemental Release (the “Supplemental Release
Effective Date”), so long as the Transition Agreement and the Supplemental
Release have both been signed by the Parties and neither has been revoked by
either Party before that date.  The Company will provide Employee with the
consideration provided by Section 1 of the Transition Agreement in accordance
with the terms of that agreement.

 

--------------------------------------------------------------------------------

 

5.Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Supplemental Release voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees.  Employee acknowledges that:

(a)he has read this Supplemental Release;

 

(c)

he has been represented in the preparation, negotiation, and execution of this
Supplemental Release by legal counsel of his own choice or has elected not to
retain legal counsel;

 

(d)

he understands the terms and consequences of this Supplemental Release and of
the releases it contains; and

 

(e)

he is fully aware of the legal and binding effect of this Supplemental Release.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

 

Matthew Scribner, an individual

 

 

 

 

 

Dated:

 

 

 

 

 

 

Matthew Scribner

 

 

 

 

 

 

 

 

Inogen, Inc.

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Scott Wilkinson

 

 

 

 

President & CEO

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 2

RESIGNATION LETTER

September 17, 2018

To the Board of Directors Inogen, Inc.:

I hereby resign as the Executive Vice President of Operations of Inogen, Inc.
(the “Company”) and as an officer of any subsidiaries of the Company effective
as of September 17, 2018 (the “Resignation Date”). Following the Resignation
Date, I will cease to represent myself as an officer or executive of the
Company, will not perform any managerial duties on behalf of the Company, and
will cease to be a signatory for, and to otherwise obligate, the Company.

I also agree to execute any necessary documents or other forms necessary to
effectuate or document my resignation as a matter of local, state, federal or
international law.

Yours Truly,

 /s/ Matthew Scribner

Matthew Scribner

 